


Exhibit 10.18

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of this 25th day
of January, 2014 (the “Effective Date”), by and between Paul Palmieri, (the
“Consultant”) and Millennial Media, Inc., a Delaware corporation (the “Company,”
and together with the Consultant, the “Parties”).

 

WITNESSETH

 

WHEREAS, the Parties desire for the Company to engage Consultant as an
independent contractor to perform the services described herein on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the Parties hereto, intending to be legally bound, agree as follows:

 

1.                                      Statement of Work.  This Agreement is
for consulting and advisory services (the “Services”) to be rendered by
Consultant as set forth in the Statement of Work attached hereto as Exhibit A
(the “SOW”).

 

2.                                      Independent Contractor Relationship. 
Consultant will be an independent contractor and not an employee of the
Company.  Nothing in this Agreement is intended to, or should be construed to,
create a partnership, agency, joint venture or employment relationship.  Neither
Consultant nor the Company shall represent directly or indirectly that
Consultant is an agent, employee, or legal representative of the Company. 
Consultant shall not have the authority to incur any liabilities or obligations
of any kind in the name of or on behalf of the Company.  Consultant acknowledges
and agrees that, except as otherwise set forth in the Separation Agreement and
Release of Claims, dated as of January 25, 2014, by and between Consultant and
the Company (the “Separation Agreement”), (a) Consultant shall not receive any
employee benefits of any kind from the Company; (b) Consultant is excluded from
participating in any fringe benefit plans or programs as a result of the
performance of the Services, without regard to Consultant’s independent
contractor status; and (c) Consultant waives any and all rights, if any, to
participation in any of the Company’s fringe benefit plans or programs
including, but not limited to, health, sickness, accident or dental coverage,
life insurance, disability benefits, severance, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefit(s) provided by the Company to its
employees.

 

3.                                      Consultant’s Responsibilities.  As an
independent contractor, the mode, manner, method and means used by Consultant in
the performance of the Services shall be of Consultant’s selection and under the
sole control and direction of Consultant.  Consultant shall use commercially
reasonable efforts to perform the Services in a manner reasonably satisfactory
to the Company and in accordance with timelines mutually agreed by the Company
and Consultant.

 

4.                                      Payment and Tax Treatment.  Consultant
shall be compensated for performance of the Services on the basis set forth in
the SOW.  Consultant and the Company agree that the

 

--------------------------------------------------------------------------------


 

Company will treat Consultant as an independent contractor for purposes of all
tax laws (local, state and federal) and file forms consistent with that status. 
Consultant will be solely responsible to pay any and all local, state, and
federal income, social security and unemployment taxes arising out of the
Services.  The Company will not withhold any taxes or prepare W-2 Forms for
Consultant, but will provide Consultant with a Form 1099, if required by law.

 

5.                                      Term; Termination.  This Agreement shall
commence on the Effective Date and shall continue until February 1, 2015 (the
“Term”); provided, however, that if Consultant does not execute or executes and
revokes the Separation Agreement, then this Agreement will immediately
terminate.  The Company may terminate this Agreement before its expiration if
the Consultant materially breaches this Agreement; provided, that Consultant is
provided with written notice of the breach and the breach remains uncured thirty
(30) days following Consultant’s receipt of such notice.  The Company may also
terminate this Agreement upon five (5) days prior written notice if Consultant
violates state or federal laws applicable to the Services or is convicted of a
felony.  Upon any termination or expiration of this Agreement, Consultant shall
(i) immediately discontinue all use of the Company’s Confidential Information
(as defined below) delivered under this Agreement; (ii) delete any such Company
Confidential Information from Consultant’s computer storage or any other media,
including, but not limited to, online and off-line libraries; and (iii) return
to the Company, or, at the Company’s option, destroy, all copies of such
Confidential Information then in Consultant’s possession.  In the event the
Company terminates this Agreement, Consultant will not receive any compensation
from and after the effective date of termination; provided, however, that
nothing herein shall be construed to release the Company from any obligation to
compensate Consultant for Services provided prior to termination of this
Agreement.

 

6.                                      Ownership of Intellectual Property. 
Consultant agrees that (i) all documents, deliverables, software, systems
designs, disks, tapes and any other materials, whether tangible or intangible
(collectively, “Materials”) created, in whole or in part, by Consultant in the
course of or related to providing Services to the Company shall be treated as
“works made for hire” for the Company, and (ii) Consultant will immediately
disclose to the Company all research, writings, discoveries, inventions,
enhancements, improvements and similar creations (collectively, “Creations”)
made, in whole or in part, by Consultant in the course of or related to
providing Services to the Company.  All ownership and control of the above
Materials and Creations, including any copyright, patent rights and all other
intellectual property rights therein, shall vest exclusively with the Company,
and Consultant hereby assigns to the Company all right, title and interest that
Consultant may have in such Materials and Creations, free of all liens and
encumbrances of any type.  Consultant agrees to execute any documents required
by the Company, at the Company’s sole cost and expense, to register its rights
and to implement the provisions herein.  The Company reserves the right to
release ownership of certain properties to Consultant at its sole discretion,
should Consultant make such request in writing.

 

7.                                      Confidentiality.  Consultant agrees to
hold the Company’s Confidential Information in the strictest confidence and not
to disclose such Confidential Information to any third parties except as
required in order to perform the Services.  Consultant also agrees not to use
any of the Company’s Confidential Information for any purpose other than
performance of this Agreement.  “Confidential Information” as used in this
Agreement shall mean all information disclosed by the Company to Consultant or
otherwise obtained by Consultant while providing the Services that is not
generally known in the Company’s trade or industry.  Subject to the foregoing,
Consultant acknowledges that “Confidential Information” includes any and all

 

2

--------------------------------------------------------------------------------


 

information related to the Company’s intellectual property, including, without
limitation, patents, know-how, technology, trade secrets, intellectual property
and patent strategy, and all related information.  “Confidential Information”
also includes, without limitation, any and all information about the Company’s
finances, strategy, business plans, financing plans, audit results and any other
financial or business information related to the Company’s operations.  All
Confidential Information furnished to Consultant by the Company is the sole and
exclusive property of the Company or its suppliers or customers, as applicable. 
Consultant’s duty of confidentiality under this Agreement is independent of
Consultant’s continuing duties under the Employee Nondisclosure and Developments
Agreement between the Parties (the “Employee NDA”).

 

8.                                      Indemnification.  Consultant shall
indemnify and hold harmless the Company and its officers, directors, agents,
owners, and employees, for any claims brought or liabilities imposed against the
Company by any third party relating to or arising out of Consultant’s status as
an independent contractor or any other matters involving the acts or omissions
of Consultant pursuant to this Agreement or the SOW.  The Company shall defend,
indemnify and hold harmless Consultant for any costs, expenses (including
reasonable attorneys’ fees), losses, damages and claims brought or liabilities
imposed against Consultant by any third party relating to or arising out of the
Services, this Agreement or the SOW, except to the extent that such claims or
liabilities directly result from Consultant’s gross negligence or willful
misconduct in providing the Services.

 

9.                                      Non-Exclusivity.  The Company reserves
the right to engage other consultants to perform consulting and advisory
services for the Company.  Consultant reserves the right to perform consulting
and advisory services for other third parties.

 

10.                               Assignment.  The Company may assign this
Agreement and its rights and obligations hereunder to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets. 
Consultant may not assign or transfer this Agreement or any rights or
obligations hereunder.

 

11.                               Entire Agreement; Amendments.  This Agreement
constitutes the entire understanding of the Parties and supersedes any previous
oral or written communications, representations, understanding, or agreement
between the Parties concerning this independent contractor relationship.  This
Agreement shall not be changed, modified, supplemented or amended except by
express written agreement signed by Consultant and the Company.  This Agreement
does not amend or abrogate in any manner the Separation Agreement, the Employee
NDA or the Indemnity Agreement between the Parties.  These separate agreements
have provisions that survive termination of Consultant’s relationship with the
Company under this Agreement, may be amended or superseded without regard to
this Agreement, and are enforceable according to their terms without regard to
the enforcement of this Agreement.

 

12.                               Governing Law.  This Agreement shall be
governed by the laws of the State of Maryland without regard to the conflicts of
laws or principles thereof.  Any suit involving this Agreement shall be brought
in a court sitting in Baltimore County, Maryland.  The Parties agree that venue
shall be proper in such courts, and that such courts will have personal
jurisdiction over them.

 

3

--------------------------------------------------------------------------------


 

13.                               Survival.  Consultant’s obligations in
Sections 6, 7 and 8 of this Agreement shall survive the termination of this
Agreement.

 

14.                               Severability.  Should any provision of this
Agreement be held by a court of law to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

 

15.                               Waiver.  The waiver by the Company of a breach
of any provision of this Agreement by Consultant shall not operate or be
construed as a waiver of any other or subsequent breach by Consultant.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement on the
date written below.

 

 

CONSULTANT

 

 

 

 

 

/s/ Paul J. Palmieri

 

DATE:

January 25, 2014

Paul Palmieri

 

 

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Ho Shin

 

DATE:

January 25, 2014                

Ho Shin, General Counsel

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STATEMENT OF WORK

 

Services

 

Consultant will provide consulting and advisory services in the following areas:

 

·                  Company operations

·                  Changes to management

·                  Communications of such changes within the company

·                  Company strategy

·                  Overall industry strategy

·                  Competitive trends within the industry and surrounding
industries

·                  Investment opportunities

·                  International expansion

·                  Other areas as may be reasonably requested by Company

 

Consultant agrees to meet with the Company’s Chief Executive Officer and/or
Board of Directors on a monthly basis, unless otherwise agreed by both Parties. 
Consultant agrees to, at the request of the Company, attend meetings and/or
events, and provide Services at such meetings and/or events as reasonably
requested by the Company.  The Services shall not require Consultant to travel
more than fifty (50) miles from any of the Company’s domestic offices, unless
otherwise mutually agreed by the Parties.

 

Term

 

The term of this SOW shall be for a period of one (1) year, commencing on
February 2, 2014, unless the Agreement terminates earlier pursuant to Section 5.

 

Time Commitment

 

During the term of this SOW to the extent requested by the Company, Consultant
shall provide up to ten (10) hours of Services to the Company per month (the
“Monthly Commitment”).  Upon request by the Company, the Consultant may, in his
sole discretion, agree to provide additional hours of Services above the Monthly
Commitment (“Additional Services”).

 

Consultant Fees and Expenses

 

1.              It is the intent of the Parties that, for purposes of the
Millennial Media, Inc. 2006 Equity Incentive Plan and the Millennial Media, Inc.
2012 Equity Incentive Plan (collectively, the “Equity Incentive Plans”), the
provision of Services during the Term shall constitute Continuous Service (as
such term is defined in the Equity Incentive Plans), and that the restricted
stock units (“RSUs”) granted to Consultant on September 11, 2012 and
November 27, 2013 shall continue to vest during the Term.  Furthermore, the
vesting schedule of such RSUs are hereby modified such that twenty-five percent
(25%) of the unvested RSUs shall vest on each three (3) month anniversary of the
commencement of the Term such that one hundred percent (100%) of the RSUs are
vested immediately at the end of the Term.  Shares underlying vested RSUs shall
be delivered to Consultant on

 

6

--------------------------------------------------------------------------------


 

the applicable vesting date, regardless of whether such vesting date occurs
during an “open window,” provided that if the vesting date occurs on a day that
is not a business day, delivery of such shares shall occur on the next following
business day.  Upon the request of Consultant, the Company shall permit
Consultant to satisfy any federal, state, local and foreign tax withholding
obligations that arise in connection with such distribution by surrendering
shares of the Company’s common stock that would otherwise be delivered to
Consultant pursuant to his RSUs in accordance with the procedures set forth in
the Equity Incentive Plans.  The Parties agree that the foregoing shall
constitute Consultant’s compensation for Services provided as part of the
Monthly Commitment and shall be due to Consultant whether or not the Company
requests Services up to the number of hours in the Monthly Commitment.

 

2.              Unless otherwise mutually agreed upon by the Parties, the
Company shall pay to Consultant compensation of $5,000 per day or any portion
thereof for Additional Services provided to the Company.  Such amounts shall be
payable to Consultant within thirty (30) days of the end of the calendar month
during which the Additional Services were performed, upon receipt of an invoice
for the Additional Services.

 

3.              The Company shall reimburse the Consultant for reasonable
out-of-pocket expenses borne by Consultant in performing the Services.  Travel
expenses, including expenses for travel to and from the Company’s domestic
offices outside of Baltimore, Maryland, shall be considered reimbursable
expenses.

 

ACKNOWLEDGED AND AGREED:

 

 

CONSULTANT

 

 

 

 

 

/s/ Paul J. Palmieri

 

DATE:

January 25, 2014    

Paul Palmieri

 

 

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Ho Shin

 

DATE:

January 25, 2014

 

Ho Shin, General Counsel

 

 

 

7

--------------------------------------------------------------------------------
